                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 19-cv-01671-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE RE
                                                 v.                                         GENERAL RULE 56 REQUIREMENTS
                                   9

                                  10     MARCIA M. MOORE, et al.,
                                                        Defendants.
                                  11

                                  12          There is no evidence in the docket that the parties have complied with the site visit,
Northern District of California
 United States District Court




                                  13   mediation, and settlement meeting requirements of General Order 56. See

                                  14   https://cand.uscourts.gov/rules/general-orders/

                                  15          On or before February 13, 2020, the parties shall file a Joint Status Report informing the

                                  16   Court of when the site visit took place, the status of mediation or settlement, or whether the parties

                                  17   have in fact complied with the requirements of General Order 56 but nonetheless require a Case

                                  18   Management Conference.

                                  19          Failure to file the Joint Status Report may result in this case being dismissed for failure to

                                  20   prosecute under Federal Rule of Civil Procedure 41(b).

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 31, 2020

                                  24

                                  25
                                                                                                     William H. Orrick
                                  26                                                                 United States District Judge
                                  27

                                  28
